Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ted Rittmaster (Reg. No. 32,933) on 8/22/22.  The application has been amended as follow:

1. (Currently Amended) A high-pressure fuel supply pump comprising:
an intake valve that has a flat side surface;
a rod that collides with the flat side surface of the intake valve and biases the intake valve in a valve-opening direction;
a movable portion that is held on the rod for sliding movement on and relative to the rod, the movable portion is moveable relative to the rod to engage with a portion of the rod;
a seat member that has a plane parallel to the flat side surface of the intake valve, and has an intake valve seat on which the flat side surface of the intake valve is seated, on the parallel plane; 
a first biasing spring arranged to bias the movable portion toward the portion of the rod; and
a second biasing spring that biases the rod toward the flat side surface of the intake valve: wherein:
the intake valve seat and a collision plane of the flat side surface of the intake valve where the rod collides with the intake valve are formed on a common plane,
the seat member is formed with a guide portion which guides the rod on a side opposite to the intake valve with respect to a contact position between the rod and the flat side surface of the intake valve,
the guide portion of the seat member has an outer periphery on which the second biasing spring is held,
the seat member has a fuel passage into which fuel from a low pressure flow path flows, the fuel passage formed to communicate in a vertical direction in the seat member, and
the guide portion which guides the rod is arranged in a position that does not overlap with the fuel passage.

15. (Currently Amended) The high-pressure fuel supply pump according to claim 1, wherein the second biasing spring biases the rod in a direction opposite to a direction in which the first biasing spring is arranged to bias the movable portion.

Allowable Subject Matter
Claims 1-16 are allowed.


        Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747